AMENDMENT NO. 1
TO
AGREEMENT FOR SERVICES




     This Amendment No. 1 (the “Amendment”) to the Agreement for Services is
made an entered into as of this 26th day of April, 2007, by and between Atlas
America, Inc. (“AAI”) and Richard Weber.



RECITALS




     WHEREAS, AAI and Mr. Weber (the “Parties”) entered into an Agreement for
Services dated April 5, 2006 (the “Agreement”); and

WHEREAS, the Parties wish to amend certain provisions of the Agreement.

     NOW, THEREFORE, in consideration of the premises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

     FIRST: Section 4(c)(vi) of the Agreement is hereby replaced in its entirety
with the following:

     (vi) Accelerated Vesting. The Restriction shall terminate in advance of the
vesting described above upon whichever is the first to occur of (a) a Change in
Control, (b) termination by you for Good Reason or by the Company other than for
Cause, (c) termination by the Company for Disability (as defined below) or (d)
your death. All Securities as to which the Restriction has terminated are fully
(100%) vested Securities. Vested Securities shall not be subject to forfeiture
under any circumstance, including but not limited to whether your term of
employment is terminated by the Company or you, whether for Cause, Good Reason,
without Cause, or on any other basis.

     SECOND: Section 6(a) of the Agreement is hereby replaced in its entirely
with the following:

     6. Consideration Payable to You Upon Termination or in the Event of Death
or Disability.

     (a) Death or Disability. If your employment is terminated by reason of your
death during the Contract Period, the Company shall pay to your designated
beneficiaries (or, if there is no such beneficiary, to your estate or legal
representative), in one cash payment within sixty (60) days after the Date of
Termination, the sum of the following amounts (the "Accrued Obligations"): (i)
any portion of your Annual Base Salary through the Date of Termination that has
been earned but not yet been paid; (ii) an amount representing the Bonus for the
period that includes the Date of Termination,

--------------------------------------------------------------------------------

computed by assuming that the amount of all such Bonus would be equal to the
maximum amount of such Bonus that the you earned the prior fiscal year, and
multiplying that amount by a fraction, the numerator of which is the number of
days worked in the current fiscal year through the Date of Termination, and the
denominator of which is the total number of work days in the relevant current
fiscal year; (iii) any accrued but unpaid Bonus and vacation pay; and (iv)
notwithstanding herein anything to the contrary, your family (spouse and issue)
shall have health insurance paid for by AAI or the Company for a one year period
after the date of your death. Any compensation previously deferred by you
(together with any accrued interest or earnings thereon) that has not yet been
paid will be paid in accordance with the terms and conditions under which such
amounts were initially deferred. In the event of termination by Disability or by
reason of your death, the Restrictions on the Atlas Energy LLC Units shall
terminate and all unvested Atlas Energy LLC Units and Atlas Energy LLC Options
shall vest in full as of the Date of Termination. These vested Securities shall
not be subject to forfeiture under any circumstance. In the event of termination
under this paragraph, all other benefits, payments or compensation to be
provided to you hereunder shall terminate and your rights in any unvested AAI
stock options shall be terminated and any other incentive plans shall be
governed solely by the terms of the applicable plan.

     THIRD: Effect in the Agreement. Except as specifically amended herein, the
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.

     FOURTH: Counterparts/Facsimile Signatures. This Amendment may be executed
in counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Amendment. For purposes of this
Amendment, a facsimile or PDF signature shall be valid and enforceable as an
original.

     FIFTH: Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving affect to the principles of conflicts of laws.

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be
executed as of the date first above written.



ATLAS AMERICA, INC.






By:
_______________________________
Edward E. Cohen
Chief Executive Officer and President






RICHARD WEBER




3

--------------------------------------------------------------------------------